DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .  

Election
Claims 1-19 are pending.  Applicant’s election of Invention I (and species A1-B2) without traverse in the Reply filed 21 January 2022 is acknowledged.  The elected Invention encompasses claims 1-9.  Claims 10-19 are withdrawn from further consideration as being drawn to nonelected Invention(s).  The restriction requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
The claim preamble is directed to a “nuclear reactor core support system”.  However, a reactor core is not mentioned in the body of the claim.  Thus, the claim appears to be incomplete. 

Claims 2 and 9
Claim 1 is directed to a “nuclear reactor core support system”.  If the system supports a core then how can a core be part of system?  Thus, the claims are unclear.
Claim 3
It is unclear how an intended use (preassembling and shipping) of the support cylinder further limits the structure of the system.  Nor is a “reactor installation site” positively recited.
Claim 4
It is unclear what constitutes a “fuel element handling system”.  The claim lacks structure that defines the fuel element handling system.  The fuel element handling system appears to be in name only.  For example, the handling system is broad enough to read on the support cylinder in an earthquake, with such quake having the strength to move (handle) fuel elements.  Nor is any “fuel element” positively recited.
It is also unclear when a “fuel element handling system” is within the support cylinder.  For example, it is unclear whether the “fuel element handling system” is a connected part of the “core support system” and is located within the support cylinder.  Otherwise it would appear obvious that a gripper of a distinct (fuel element handling) 
Claim 5
It is unclear what constitutes a “control element support system”.  The claim lacks structure that defines the control element support system.  The control element support system appears to be in name only.  For example, the control element support system is broad enough to read on the support cylinder in an earthquake, with the quake having strength to move control elements.  Nor is any “control element” positively recited.
It is also unclear when a “control element support system” is within the support cylinder.  For example, it is unclear whether the “control element support system” is a connected part of the “core support system” and is located within the support cylinder.  Otherwise it would appear obvious that a gripper of a distinct (control element support) system would be temporarily used to grip a control element to move it into or out of the cylinder.  How else could a control element be placed in the cylinder?
Claim 6
It is unclear whether a “control element drive system” is positively recited or merely part of an intended use.  
The phrase “share a common load path” is unclear.  No “load path” is positively recited.  Regardless, it would appear that the support cylinder and a control element drive system would be supported by the earth, and thus share a common load path (e.g., gravity).
Claim 8
The phrase “the reactor vessel” lack proper antecedent basis. 

The phrase “in which support for a reactor core located within the support cylinder” is unclear.  It is unclear whether “support for a reactor core” is positively recited or merely part of an intended use.
The claim does not require the support to be connected to the reactor vessel.  It would appear that if the support is not connected to the reactor vessel then the support would inherently not be able to transmit a load to the reactor vessel.
Furthermore, a reactor vessel head is typically a structural part of a reactor vessel.  If claim 8 does not allow for a core load to be transmitted to the reactor vessel, then it also does not allow for the core load to be transmitted to the reactor vessel head. This feature appears to conflict with claim 1, which allows for the support cylinder (and a core therein) to hang from the reactor vessel head.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, and 9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ference (US 4,050,986).
Claim 1
Ference teaches a system comprising a support cylinder (21, 118) hanging from a reactor vessel head (41).  The support cylinder (21) is cylindrical (e.g., col. 7, line 35).
The vessel head (41) includes a ring (43) that is supported on a concrete ledge (49).  Thus, the vessel (21) is supported via the vessel head (41) on the ledge (49), as shown in Figure 1A.  For example, note col. 7, lines 51-57.
Claims 2 and 9
A reactor core (93) is supported by the reactor vessel head (41).
Claim 4
A fuel element handling system (e.g., col. 8, lines 4-18).
Claims 5-6
A control element support/drive system (e.g., col. 8, lines 4-18).

Claims 1-2 and 5-9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seed (US 4,198,271).
Claim 1
Seed teaches a system comprising a support cylinder (3) hanging from a reactor vessel head (4).  For example, note col. 1, lines 57-58. 
Claims 2 and 9
A reactor core (1) is supported by the reactor vessel head (4).

Claims 5-7
A control element support/drive system (8) is suspended from the reactor vessel head (4).
Claim 8
A reactor vessel (6) does not support a core load. 

Claims 1-2, 4-6, and 8-9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cinotti (US 2019/0189296).
Claim 1
Cinotti teaches a system comprising a support cylinder (2, 10, 5) hanging from a reactor vessel head (3).  For example, note [0020].
Claims 2 and 9
A reactor core (4) is supported by the reactor vessel head (3).
Claim 4
A fuel element handling system [0036].
Claims 5-6
A control element support/drive system (manipulator) [0036].
Claim 8
A reactor core (4) is located within the support cylinder (10, 5).  A reactor vessel (2) does not support a core load. 

Claims 1-2 and 8-9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guidez (US 4,219,385).
Claim 1
Guidez teaches a system comprising a support cylinder (8, 19, 32) hanging from a reactor vessel head (10).  For example, note col. 3, lines 11-14.  The support cylinder (8, 19) is cylindrical (e.g., col. 3, lines 6-7 and 28-30).
Claims 2 and 9
A reactor core (1) is supported by the reactor vessel head (10).
Claim 8
A reactor vessel (9) does not support a core load. 

Claims 1-2 and 8-9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahé (US 3,995,918).
Claim 1
Mahé teaches a system comprising a support cylinder (2) hanging from a reactor vessel head (1).  For example, note col. 2, lines 30-33.
Claims 2 and 9
The nuclear reactor inherently includes a reactor core, which would be located in the support cylinder (2) and thus supported by the reactor vessel head (1).
Claim 8
A reactor vessel (6) does not support a core load. 

Claims 1-2 and 9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s admitted prior art.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over any primary reference (Ference, Seed, Cinotti, Guidez, or Mahé) as applied to claim 2/1 above, and further in view of Craig (US 4,508,677).
Craig shows that it is well known in the art to preassemble nuclear reactor components, and then ship the assembled components to a reactor installation site.  For example, note col. 2, lines 60-65; and col. 6, line 64 to col. 7, line 7.  Craig indicates that the preassembly provides many advantages, including enhanced quality assurance and efficiency (e.g., col. 4, lines 21-23 and 28-30).  


Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature(s) is not shown:
a fuel element handling system within the support cylinder (claim 4). 
a control element drive system (claims 6-7).
a core support not transmitting a load to the reactor vessel (claim 8).  As discussed above, with a reactor vessel head being part of a reactor vessel, then any load transmitted to the reactor vessel head is also transmitted to the reactor vessel.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings 

Objection to the Title
The Title is objected to because it does not correspond to the elected invention.  Nor is a “cartridge core barrel” recited in the elected claims.  The following Title is suggested:  “Reactor Vessel, Reactor Core, And Control Elements Are All Supported By Reactor Vessel Head To Reduce Differential Movement During A Seismic Event”.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646